(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, el demandante apelado solicita que se desestime la apelación interpuesta en este caso, contra sentencia de la 'Corte de Distrito de Arecibo, dictada el -día 22 de septiembre de 1936, fun-dándose, primero, en que el apelante no tiene derecho a este recurso de apelación, y segundo, en la frivolidad del mismo;
Por Cuanto, la parte actora no ha aducido razón alguna en apoyo, de su primer fundamento de desestimación, y
*977Por cuanto, tampoco nos lia demostrado que la apelación esté tan desprovista de méritos, que pueda calificarse de frívola,
Ron tanto, se declara sin lugar la moción de desestimación pre-sentada.
El Juez Presidente Si', del Toro no intervino.